DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12-27-2021 have been fully considered but they are not persuasive.
As to the argument “Velev's relocation request message is not equivalent to Applicant's claimed handover required message. Indeed, Applicant cannot understand the mapping of features described in the Official Action. If Velev's relocation request message is again found to be equivalent to Applicant's claimed handover required message, Applicant requests a detailed analysis to explain the alleged equivalency”; the examiner was surprised that applicant was unable to the understand the mapping when the office action pointed to items: handover required message 622 or relocation request message 624 [which is a continuation of handover required message 622 and the claim does not specify which AMF]. And in the remarks applicant submits in the same page: “Velev describes a N2-based handover procedure. Fig. 6 of Velev shows an operation where a source RAN transmits a handover required message to a source AMF
 Regarding the argument: “Velev merely discloses a message including PDU session IDs. Herein, there is no further descriptions in Velev about the PDU session IDs. That is, Velev does not disclose or teach that the relocation request message [allegedly a handover required message] includes a PDU session ID of a first PDU session related to an activated user plane connection without a PDU session ID of a second PDU session related to a deactivated user plane connection”; the examiner’s position is that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case Velev was relied to teach a relocation request message which is a continuation of a handover required message includes a PDU session ID of a first PDU session related to an activated user plane connection and the same teachings can be applied to the in initial message the handover required message since it is going to bring the same predictable result of identifying the session. In an analogous art, Janakiraman discloses only updating the activated user plane connection; thereby, the combination of Velev in view of Janakiraman discloses a message of PDU session ID of a first PDU session related to an activated user plane connection without a PDU session ID of a second PDU session related to a deactivated user plane connection.
In response to applicant's arguments against Janakiraman, again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant submits “the Official Action relative to claim 12, Velev and Janakiraman each do not disclose or suggest a handover command message that includes a target to source transparent container”; the examiner’s position is that par. 0085 of Velev clearly disclose a target to source transparent container.
In view of the argument directed to the combination of the references, both references are directed to managing sessions; thereby, they are analogous and properly combinable.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Velev 2020/0059989 in view of Janakiraman 20140153577.

As to claim 1, Velev discloses a method for performed by a source Radio Access Network (RAN) [604] in a wireless communication system (see par. 0082), the method comprising: determining to initiate handover of a user equipment (UE) from the source RAN to a target RAN [606] (see par. 0084), wherein the UE has a first protocol data unit (PDU) session [related to an activated user plane connection] and a second PDU session [related to a deactivated user plane connection] (please note as mentioned in the previous office action mailed 9-23-2021, paragraph 6; the examiner recommend avoiding the use of relative wording; in the instant case any PDU session sharing the same protocol, network, resources, etc. is considered to be related) (see par. 0054, 0056); transmitting, to an access and mobility management function (AMF) [608 or 610], 
As to claim 2, Velev discloses the method of claim 1, wherein all of PDU sessions handled by the source RAN [are related to activated user plane connections] (see par. 0056, 0068).

As to claim 4, Velev discloses the method of claim 1, wherein the first  PDU session corresponds to a PDU session in which a data radio bearer between the RAN and the UE and NS interface tunnel between the RAN and a user plane function (UPF) are established (see par. 0089-0090).
As to claim 5, Velev discloses the method of claim 1, wherein the handover required message includes an identifier of the target RAN and a source to target transparent container including radio related information transparently transmitted from the source RAN to the target RAN through a core network (see par. 0079, 0085-0086, 0090-0095).
As to claim 6, Velev discloses the method of claim 1, wherein the AMF is a network entity providing a mobility management function of the UE except a session management function of the UE, and wherein the session management function of the UE is provided by a session management function (SMF) (see par. 0002, 0056).
As to claim 7, Velev discloses a method performed by an access and mobility management function (AMF) in a wireless communication system, the method comprising: 
receiving, from a source radio access network (RAN), a handover required message for a handover of a user equipment (UE) from the source RAN to a target RAN, wherein the UE has a first protocol data unit (PDU) session [related to an activated user plane connection] and a second PDU session [related to a deactivated 
transmitting a session management (SM) message and receiving, to/from a session management function (SMF) associated for each PDU session indicated by the received PDU session ID [630 or 638] (see par. 0089, 0093); 
transmitting, to the target RAN, a handover request message (see par. 0085-0086);
receiving, from the target RAN, a handover request acknowledge message; 
transmitting, to the source RAN, a handover command message [636 or 640] (see par. 0092-0094); and 
performing a handover execution process (see par. 0095), wherein the handover is a handover in a case that there is no Xn interface between the source RAN and the target RAN (see par. 0084); and wherein the handover command message includes a target to source transparent container (see par. 0085).  Velev does not explicitly recite a response message for the SM message. However, message 630 goes and return from a session management function as seen in fi. 6. Therefore, it would have been obvious to one of the ordinary skills in art before the effective filing date of the present invention that message 630 is also a response message because it communicates with session management function in both directions. Velelv fails to disclose without a PDU session ID of the second PDU session. In an analogous art, Janakiraman disclose a session is 
As to claim 8, Velev discloses the method of claim 7, wherein the AMF stores an association between the PDU session ID and an SMF ID (see par. 0064, 0086).
As to claim 9, Velev discloses the method of claim 7, further comprising receiving UPF address for N3 interface path configuration between the RAN and a user plane
function (UPF) and Quality of Service (QoS) information of the PDU session from the
SMF in which the SM message is forwarded (see par. 0089-0090, 0092-0093).
As to claim 10, Velev discloses the method of claim 9, further comprising transmitting the Handover Required message to the target RAN, wherein the Handover
Required message includes a list of the PDU session in which handover is accepted and QoS rule information of a PDU session belonged to the list of the PDU session (see
par. 0086).
As to claim 13, Velev discloses the method of claim 7, wherein the AMF is a network entity providing a mobility management function of the UE except a session management function of the UE, and wherein the session management function of the

	As to claim 14, Velev discloses the method of claim 7, wherein the handover required message includes an identifier of the target RAN and a source to target transparent container including information transparently transmitted from the source RAN to the target RAN through a core network (see par. 0086).
As to claim 16, Velev discloses the method of claim 1, wherein a data radio bearer and a N3 tunnel corresponding the user plane connection (see par. 0090-0093). Velelv fails to disclose corresponding the deactivated user plane connection is deactivated. In an analogous art, Janakiraman disclose the inactive connection is inactive (see par. 0025,0112); thereby, when combined with Velev a deactivated user plane connection will be deactivated. Therefore, it would have been obvious to one of the ordinary skills in art before the effective filing date of the present invention to combine the teachings because there is no need to utilize the resources for a session when the session is deactivated; otherwise, it would be a waste of resources.

Allowable Subject Matter
Claims 11-12, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject
matter: the closest prior art Velev discloses receiving a message in response to the
Handover Required message from the target RAN, but it is not a Handover Request

prior art would be 3GPP TR 23.799 V14.0.0 (2016-12) which disclose in Figure
6.18.2.1.2.3-1, step 6, a Handover Request Acknowledge message; however, the
combination still fails to disclose an accepted PDU session information having
accepted QoS rule. Therefore, the combination of the limitations have not been found
nor have been fairly suggested in the prior art search.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647